Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 12, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotgrove (U.S. Publication No. 20170203756).
Regarding claim 1:
Cotgrove teaches:
An integrated control apparatus for a vehicle, comprising: a processor configured to perform braking control in an initial stage of steering control of a driver, to control a damping force of an electronic controlled suspension, to release the braking control in a later stage of steering control of the driver, and to increase the damping force of the electronic controlled suspension; (“Accordingly, in such an embodiment, if the damper intervention threshold is exceeded but the brake intervention threshold is not, only active damping control (not brake control) will be applied to one or more wheels of vehicle 10. If however, both thresholds are exceeded (either initially or after the application of active damping control) the intervention may take a number of forms. For example, in one embodiment, only brake control (not active damping control) may be applied to one or more wheels of vehicle 10; in another embodiment a combination of brake control and active damping control may be applied either consecutively or at least partially concurrently.” [0067]; here it shows the ability to control steering by braking or by controlling the damping force. It also shows that the braking and damping control can occur consecutively or at least partially concurrently, for example, soft damping and hard braking initially, followed by hard damping with no braking. Paragraph [0052] shows that the damping force can be increased or decreased depending on an under-steer or over-steer driving situation. Paragraph [0067] shows that the braking and damping control can be done partially concurrently which includes a blend of damping and braking control in an initial stage of steering control followed by no braking with an increase in damping control, as described in the under-steer or over-steer scenario, in a later stage of the steering control.)
a storage configured to store data obtained by the processor and an algorithm for driving the processor. (“It will be further appreciated that the above described functionality of step 102 may be performed by any suitable means, for example, an electronic processor that includes an electrical input for receiving electrical signals, including, for example, those described above. In an embodiment, the electronic processor may comprise and electronic processor of stability control subsystem 12.sub.1 or another suitable component of vehicle 10 (e.g., ABS controller of brake subsystem 12.sub.3).” [0044])

Regarding claim 12:
Cotgrove teaches all of the limitations of claim 1.
Cotgrove further teaches:
the processor is further configured to perform the braking control during a period in which a yaw rate is generated and increases in the initial stage of steering control of the vehicle, and control the braking control to be ended in the later stage of steering control. (“in another embodiment a combination of brake control and active damping control may be applied either consecutively or at least partially concurrently.” [0067]; see also figures 3 and 4.)

Regarding claim 14:
Cotgrove teaches all of the limitations of claim 1.
Cotgrove further teaches:
Wherein the processor is further configured to: control a yaw rate by performing eccentric braking on a turning inner rear wheel in the initial stage of steering control of the vehicle and control the damping force for damping control, and release the eccentric braking in the later stage of steering control of the vehicle and increase the damping force. (“This intervention may include, for example, commanding the application of brake torque to one or more wheels of the vehicle, and/or adjusting the drive torque being applied to the vehicle wheels by the vehicle powertrain subsystem. For example, in an instance wherein vehicle instability in the nature of an under-steer condition is detected, the application of brake torque to the inner rear wheel may be commanded in order to generate an opposing over-steer moment that counters the under-steer condition.” [0003]; see also figures 3 and 4.)

Regarding claim 16:
Cotgrove teaches:
A vehicle comprising: a braking control device configured to control braking of a vehicle; (See figure 1 for the brake subsystem 12.sub.3.)
an electronic controlled suspension system configured to control a posture of a vehicle body; (See figure 1 for the active damping subsystem 12.sub.2.)
and an integrated control apparatus configured to integrally control the braking control device and the electronic controlled suspension system, wherein the integrated control apparatus performs braking control in an initial stage of steering control of a driver, controls a damping force of an electronic controlled suspension, releases the braking control in a later stage of steering control of the driver, and increases the damping force of the electronic controlled suspension. (“the brake intervention threshold assessed or evaluated in step 118 is greater in magnitude than that of the damper intervention threshold assessed or evaluated in step 106. Accordingly, in such an embodiment, if the damper intervention threshold is exceeded but the brake intervention threshold is not, only active damping control (not brake control) will be applied to one or more wheels of vehicle 10. If however, both thresholds are exceeded (either initially or after the application of active damping control) the intervention may take a number of forms. For example, in one embodiment, only brake control (not active damping control) may be applied to one or more wheels of vehicle 10; in another embodiment a combination of brake control and active damping control may be applied either consecutively or at least partially concurrently.” [0067]; see also figures 3 and 4.)

Regarding claim 17: 
Cotgrove teaches:
An integrated control method for a vehicle, comprising: performing braking control in an initial stage of steering control of a driver and controlling a damping force of an electronic controlled suspension; and releasing the braking control in a later stage of steering control of the driver and increasing the damping force of the electronic controlled suspension. (“the brake intervention threshold assessed or evaluated in step 118 is greater in magnitude than that of the damper intervention threshold assessed or evaluated in step 106. Accordingly, in such an embodiment, if the damper intervention threshold is exceeded but the brake intervention threshold is not, only active damping control (not brake control) will be applied to one or more wheels of vehicle 10. If however, both thresholds are exceeded (either initially or after the application of active damping control) the intervention may take a number of forms. For example, in one embodiment, only brake control (not active damping control) may be applied to one or more wheels of vehicle 10; in another embodiment a combination of brake control and active damping control may be applied either consecutively or at least partially concurrently.” [0067]; here it shows the ability to control steering by braking or by controlling the damping force. It also shows that the braking and damping control can occur consecutively or at least partially concurrently, for example, soft damping and hard braking initially, followed by hard damping with no braking. Paragraph [0052] shows that the damping force can be adjusted accordingly depending on an under-steer or over-steer driving situation. Paragraph [0067] shows that the braking and damping control can be done partially concurrently which includes a blend of damping and braking control in an initial stage of steering control followed by no braking with an increase in damping control in a later stage of the steering control.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cotgrove (U.S. Publication No. 20170203756) in view of Yasui (U.S. Publication No. 20100268419).
Regarding claim 2:
Cotgrove teaches all of the limitations of claim 1.
Yasui further teaches:
The processor is further configured to control a phase difference between a yaw rate and a roll angle when controlling the braking control and the electronic controlled suspension. (See paragraphs [0068]-[0072] where a yawing motion and a rolling motion are related and the phase difference between the two is compensated.)
Cotgrove and Yasui are analogous art because they are in the same field of art, motion control devices. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the control device taught by Cotgrove to include the functionality of the motion device as taught by Yasui in order to control a phase difference between a yaw rate and a roll angle when controlling the braking control and the electronic controlled suspension. The teaching suggestion/motivation to combine is that by controlling the phase difference, a more stable vehicle control can be obtained.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cotgrove (U.S. Publication No. 20170203756) in view of Fukada (U.S. Patent No. 6502023).
Regarding claim 3:
Cotgrove teaches all of the limitations of claim 1.
Fukada further teaches:
estimate a roll angle of the vehicle based on a lateral acceleration of the vehicle and a mass of the vehicle. (“and a torque for rolling the vehicle body is calculated by multiplying the height with the mass of the vehicle body and an output of the lateral acceleration sensor.” [Column 1 lines 43-45])
Cotgrove and Fukada are analogous art because they are in the same field of art, vehicle control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the processor as taught by Cotgrove to include the functionality of Fukada in order to estimate a roll angle of the vehicle based on a lateral acceleration of the vehicle and a mass of the vehicle. The teaching suggestion/motivation to combine is that by taking into account a roll angle, autonomous braking can be implemented when a roll angle exceeds a predetermined threshold. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cotgrove (U.S. Publication No. 20170203756) in view of Hirao (U.S. Publication No. 20130079988).
Regarding claim 4:
Cotgrove teaches all of the limitations of claim 1. 
Hirao further teaches:
wherein the processor is further configured to calculate a target yaw rate and a target roll angle based on a three-degree-of-freedom vehicle model. (“The inventors of the present invention conducted a simulation with use of a full vehicle model allowing a vertical motion, a translation motion, a yaw motion, a roll motion, and a pitch motion to be analyzed, so that advantageous effects of the present invention can be proved.” [0077])
Cotgrove in view of Hirao are analogous art because they are in the same field of art, motion control apparatuses. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the motion control apparatus as taught by Cotgrove to include the functionality of the motion control device as taught by Hirao in order to calculate a target yaw rate and a target roll angle based on a three-degree-of-freedom vehicle model. The teaching suggestion/motivation to combine is that by using a model to calculate these parameters, they can be more accurately calculated and used for a more stable vehicle control. 

Regarding claim 5:
Cotgrove in view of Hirao teaches all of the limitations of claim 4.
Hirao further teaches:
the processor is further configured to calculate a yaw rate error based on the target yaw rate and a sensed yaw rate. (“when a large value is acquired as the difference yaw rate .DELTA..gamma., which is a difference between the yaw rate .gamma. estimated and calculated by the vehicle model unit 31 and the actual yaw rate.” [0051])

Regarding claim 6:
Cotgrove in view of Hirao teaches all of the limitations of claim 5.
Hirao further teaches:
The processor is further configured to: calculate a roll angle error based on the target roll angle and an estimated roll angle. (“The roll rate correction unit 18 constitutes a target roll state calculation unit that calculates a target roll state from a cornering state of the vehicle body 1, together with the roll suppression unit 19, which will be described below. In this case, the term "roll state" is defined to refer to a state of a roll angle or a roll rate. The roll suppression unit 19 multiplies the corrected roll rate (GdAy) output from the roll rate correction unit 18 by a gain (not illustrated), to calculate a target damping force for the damping force variable damper 6 or 9 at each wheel to perform roll suppression control.” [0036])

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cotgrove (U.S. Publication No. 20170203756) in view of Hirao (U.S. Publication No. 20130079988) in view of Park (U.S. Publication No. 20190270444).
Regarding claim 7:
Cotgrove in view of Hirao teaches all of the limitations of claim 6.
Hirao further teaches:
The processor is further configured to calculate a target roll moment based on the roll angle error. (“The roll rate correction unit 18 constitutes a target roll state calculation unit that calculates a target roll state from a cornering state of the vehicle body 1, together with the roll suppression unit 19, which will be described below. In this case, the term "roll state" is defined to refer to a state of a roll angle or a roll rate. The roll suppression unit 19 multiplies the corrected roll rate (GdAy) output from the roll rate correction unit 18 by a gain (not illustrated), to calculate a target damping force for the damping force variable damper 6 or 9 at each wheel to perform roll suppression control.” [0036])
Cotgrove in view of Hirao does not explicitly teach converting a target yaw moment based on the a yaw rate error, however,
Park teaches:
calculate a target yaw moment based on the yaw rate error (the determining of the amount of braking control on the basis of the yaw rate (S201) of FIG. 2 includes detecting a target yaw rate and an actual yaw rate of the vehicle and determining a target yaw moment on the basis of the detected yaw rates. To the present end, a target yaw rate Ψ.sub.target according to the intent of the driver is determined on the basis of the steering angle, the vehicle speed, the longitudinal acceleration and the lateral acceleration, and the target yaw moment is determined on the basis of an error between the target yaw rate Ψ.sub.target and a yaw rate sensor value Ψ.sub.real of the vehicle.)
Cotgrove, Hirao, and Park are all analogous art because they are in the same field of art, motion control devices. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the processor as taught by Cotgrove in view of Hirao to include the functionality of the processor as taught by park, in order to calculate a target yaw moment based on a yaw rate error. The teaching suggestion/motivation to combine is that this would lead to more stability when correcting the yaw moment during under/over steering of the vehicle. 

Regarding claim 8:
Cotgrove in view of Hirao in view of Park teaches all of the limitations of claim 7.
Cotgrove further teaches:
the processor is further configured to convert the target yaw moment into a target braking pressure, (“Accordingly, in certain instances, it is possible for the functionality of the active damping subsystem to work against that of the stability control subsystem. For example, the stability control subsystem may induce an under-steer or over-steer moment to mitigate, for example, unwanted high yaw or roll rates experienced by the vehicle, by causing brake pressure to be applied to one or more wheels of the vehicle. However, the active damping subsystem may have a damping level set that is more likely to induce an opposing over-steer or under-steer moment that opposes the under-steer or over-steer moment induced by the stability control subsystem. As a result, the stability control subsystem may intervene more strongly than is necessary with the application of a greater brake torque and/or reduction in drive torque than is required, thereby reducing the quality and refinement of the overall stability control.” [0005])
Cotgrove does not explicitly teach that a target roll moment is converted into a target damping amount. However, 
Hirao further teaches:
convert the target roll moment into a target damping amount. (“The block 111A of the electromagnetic damper control amount calculation unit 111 divides the target pitch moment M.sub.p in quarters, and equally distribute them to the respective wheels. The subsequent block, the block 111B divides the equally distributed moment (M.sub.p/4) by the distance if from the front right wheel to the center of gravity at the front wheels 2. The block 111C divides the target roll moment M.sub.r in quarters, and equally distribute them to the respective wheels. The subsequent block, the block 111D divides the equally distributed roll moment (M.sub.r/4) by a half of a tread (1wf/2). The calculation unit 111E adds the value (M.sub.p/41f) output from the block 111B and the value (M.sub.r/21wf) output from the block 111D to calculate the target thrust force F'.sub.FR, at the front right wheel 2.” [0135])

Regarding claim 9:
Cotgrove in view of Hirao in view of Park teaches all of the limitations of claim 8.
Hirao further teaches:
the processor is further configured to: output the target braking pressure to a braking control device, (“The brake hydraulic pressure control apparatus 15 generates a brake hydraulic pressure according to an operation of a brake pedal by a driver of the vehicle and a control signal (a brake signal) output from the controller 16,” [0032])
output the target damping amount to an electronic controlled suspension system. (“the addition unit 28 of the pitch control unit 24 adds the target pitch moment calculated by the FF control unit 25 and the target pitch moment calculated by the FB control unit 27, and outputs this value to the target damping force calculation unit 29, which corresponds to a subsequent stage, as a target pitch moment M.sub.p. This target pitch moment is input to the target damping force calculation unit 29 of the pitch control unit 24. In response to this input, the target damping force calculation unit 29 calculates a target damping force by pitch control to improve the roll feeing at the vehicle body 1.” [0044]; here it shows a target damping amount is calculated and output.)

Regarding claim 10:
Cotgrove in view of Hirao in view of Park teaches all of the limitations of claim 8.
Cotgrove further teaches:
the processor is further configured to convert the target yaw moment into a tire force, and convert the tire force into a target braking pressure. (“Accordingly, in certain instances, it is possible for the functionality of the active damping subsystem to work against that of the stability control subsystem. For example, the stability control subsystem may induce an under-steer or over-steer moment to mitigate, for example, unwanted high yaw or roll rates experienced by the vehicle, by causing brake pressure to be applied to one or more wheels of the vehicle. However, the active damping subsystem may have a damping level set that is more likely to induce an opposing over-steer or under-steer moment that opposes the under-steer or over-steer moment induced by the stability control subsystem. As a result, the stability control subsystem may intervene more strongly than is necessary with the application of a greater brake torque and/or reduction in drive torque than is required, thereby reducing the quality and refinement of the overall stability control.” [0005])

Regarding claim 11:
Cotgrove in view of Hirao in view of Park teaches all of the limitations of claim 8.
Hirao further teaches:
The processor is further configured to calculate a target damping force applied to each of the vehicle by using at least one of a front wheel distribution ratio, a rear wheel distribution ration, or a left and right distribution ratio. (See paragraphs [0045]-[0046] where it shows that a damping force is calculated and distributed to any of the front or rear wheels.)

Claim 13 is rejected under 35 U.S.C. 103 as being anticipated by Cotgrove (U.S. Publication No. 20170203756).
Regarding claim 13:
Cotgrove teaches control of damping force as necessitated by the situation and target values in paragraph [0029]. Therefore, should a situation arise that necessitates control of damping force according to the schedule claimed in claim 13, Cotgrave’s teaching would automatically control damping force as claimed.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cotgrove (U.S. Publication No. 20170203756) in view of Maruko (U.S. Publication No. 20020091479).
Cotgrove teaches all of the limitations of claim 1.
Maruko further teaches:
The processor is further configured to: determine a willingness of the driver to accelerate based on a vehicle speed and a driver accelerator pedal opening degree (APS), (“At step S1, input informational data (S.sub.BRK, APS, P.sub.w1, P.sub.w2, Vm, L, Sw) from the previously-noted vehicle sensors/switches and the decision result (LC=1 or LC=0) obtained by the decision routine of FIG. 4 for the driver's intention for lane-changing are read-.” [0032]; here it shows that a driver accelerator pedal opening degree (APS) is used as input to determine when a driver plans to accelerate and change lanes.)
and determine a willingness of the driver to turn based on a steering angle and a steering angle speed. (“a steering angle threshold value .alpha. for an absolute value of steering angle .delta., used to determine the presence or absence of the driver's intention for lane-changing during straight-ahead driving, is retrieved from a preprogrammed characteristic map map0 of FIG. 7 showing how a steering angle threshold value .alpha. has to be varied relative to a time-to-collision TC.” [0054])
Cotgrove and Maruko are analogous art because they are in the same field of art, motion control devices. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the processor as taught by Cotgrove to further include the functionality of the processor as taught by Maruko in order to determine a willingness of the driver to turn and accelerate. The teaching suggestion/motivation to combine is that by monitoring this data, a faster and more accurate response to a change in vehicle behavior can be addressed, leading to a more stable vehicle control in the event of under/over steering. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cotgrove (U.S. Publication No. 20170203756) in view of Fukada (U.S. Patent No. 6502023) in view of Hirao (U.S. Publication No. 20130079988).
Regarding claim 18: 
Cotgrove teaches all of the limitations of claim 17.
Fukada further teaches:
estimate a roll angle of the vehicle based on a lateral acceleration of the vehicle and a mass of the vehicle. (“and a torque for rolling the vehicle body is calculated by multiplying the height with the mass of the vehicle body and an output of the lateral acceleration sensor.” [Column 1 lines 43-45])
Cotgrove and Fukada are analogous art because they are in the same field of art, vehicle control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the processor as taught by Cotgrove to include the functionality of Fukada in order to estimate a roll angle of the vehicle based on a lateral acceleration of the vehicle and a mass of the vehicle. The teaching suggestion/motivation to combine is that by taking into account a roll angle, autonomous braking can be implemented when a roll angle exceeds a predetermined threshold. 
Cotgrove in view of Fukada does not explicitly teach, however,
Hirao teaches:
calculating a target yaw rate and a target roll angle based on a three-degree-of-freedom vehicle model. (“The inventors of the present invention conducted a simulation with use of a full vehicle model allowing a vertical motion, a translation motion, a yaw motion, a roll motion, and a pitch motion to be analyzed, so that advantageous effects of the present invention can be proved.” [0077])
calculating a yaw rate error based on the target yaw rate and a sensed yaw rate. (“when a large value is acquired as the difference yaw rate .DELTA..gamma., which is a difference between the yaw rate .gamma. estimated and calculated by the vehicle model unit 31 and the actual yaw rate.” [0051])
calculating a roll angle error based on the target roll angle and an estimated roll angle. (“The roll rate correction unit 18 constitutes a target roll state calculation unit that calculates a target roll state from a cornering state of the vehicle body 1, together with the roll suppression unit 19, which will be described below. In this case, the term "roll state" is defined to refer to a state of a roll angle or a roll rate. The roll suppression unit 19 multiplies the corrected roll rate (GdAy) output from the roll rate correction unit 18 by a gain (not illustrated), to calculate a target damping force for the damping force variable damper 6 or 9 at each wheel to perform roll suppression control.” [0036])
Cotgrove, Fukada, and Hirao are analogous art because they are in the same field of art, motion control apparatuses. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the motion control apparatus as taught by Cotgrove in view of Fukada to include the functionality of the motion control device as taught by Hirao in order to calculate a target yaw rate and a target roll angle based on a three-degree-of-freedom vehicle model, calculate a yaw rate error, and calculate a roll angle error. The teaching suggestion/motivation to combine is that by using a model to calculate these parameters and monitoring and determining a yaw rate error and roll angle error, a more stable vehicle control can be achieved. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cotgrove (U.S. Publication No. 20170203756) in view of Fukada (U.S. Patent No. 6502023) in view of Hirao (U.S. Publication No. 20130079988) in view of Park (U.S. Publication No. 20190270444).
Regarding claim 19: 
Cotgrove in view of Fukada in view of Hirao teaches all of the limitations of claim 18.
Cotgrove further teaches:
converting the target yaw moment into a target braking pressure, (“Accordingly, in certain instances, it is possible for the functionality of the active damping subsystem to work against that of the stability control subsystem. For example, the stability control subsystem may induce an under-steer or over-steer moment to mitigate, for example, unwanted high yaw or roll rates experienced by the vehicle, by causing brake pressure to be applied to one or more wheels of the vehicle. However, the active damping subsystem may have a damping level set that is more likely to induce an opposing over-steer or under-steer moment that opposes the under-steer or over-steer moment induced by the stability control subsystem. As a result, the stability control subsystem may intervene more strongly than is necessary with the application of a greater brake torque and/or reduction in drive torque than is required, thereby reducing the quality and refinement of the overall stability control.” [0005])
Cotgrove does not explicitly teach that a target roll moment is converted into a target damping amount. However, 
Hirao further teaches:
calculate a target roll moment based on the roll angle error. (“The roll rate correction unit 18 constitutes a target roll state calculation unit that calculates a target roll state from a cornering state of the vehicle body 1, together with the roll suppression unit 19, which will be described below. In this case, the term "roll state" is defined to refer to a state of a roll angle or a roll rate. The roll suppression unit 19 multiplies the corrected roll rate (GdAy) output from the roll rate correction unit 18 by a gain (not illustrated), to calculate a target damping force for the damping force variable damper 6 or 9 at each wheel to perform roll suppression control.” [0036])
converting the target roll moment into a target damping amount. (“The block 111A of the electromagnetic damper control amount calculation unit 111 divides the target pitch moment M.sub.p in quarters, and equally distribute them to the respective wheels. The subsequent block, the block 111B divides the equally distributed moment (M.sub.p/4) by the distance if from the front right wheel to the center of gravity at the front wheels 2. The block 111C divides the target roll moment M.sub.r in quarters, and equally distribute them to the respective wheels. The subsequent block, the block 111D divides the equally distributed roll moment (M.sub.r/4) by a half of a tread (1wf/2). The calculation unit 111E adds the value (M.sub.p/41f) output from the block 111B and the value (M.sub.r/21wf) output from the block 111D to calculate the target thrust force F'.sub.FR, at the front right wheel 2.” [0135])
Cotgrove in view of Hirao does not explicitly teach, however,
Park further teaches:
calculate a target yaw moment based on the yaw rate error (the determining of the amount of braking control on the basis of the yaw rate (S201) of FIG. 2 includes detecting a target yaw rate and an actual yaw rate of the vehicle and determining a target yaw moment on the basis of the detected yaw rates. To the present end, a target yaw rate Ψ.sub.target according to the intent of the driver is determined on the basis of the steering angle, the vehicle speed, the longitudinal acceleration and the lateral acceleration, and the target yaw moment is determined on the basis of an error between the target yaw rate Ψ.sub.target and a yaw rate sensor value Ψ.sub.real of the vehicle.)
Cotgrove, Hirao, Fukada and Park are all analogous art because they are in the same field of art, motion control devices. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the processor as taught by Cotgrove in view of Hirao to include the functionality of the processor as taught by park, in order to calculate a target yaw moment based on a yaw rate error. The teaching suggestion/motivation to combine is that this would lead to more stability when correcting the yaw moment during under/over steering of the vehicle. 

Regarding claim 20:
Cotgrove in view of Fukada in view of Hirao in view of Park teaches all of the limitations of claim 19.
Hirao further teaches:
the processor is further configured to: output the target braking pressure to a braking control device, (“The brake hydraulic pressure control apparatus 15 generates a brake hydraulic pressure according to an operation of a brake pedal by a driver of the vehicle and a control signal (a brake signal) output from the controller 16,” [0032])
output the target damping amount to an electronic controlled suspension system. (“the addition unit 28 of the pitch control unit 24 adds the target pitch moment calculated by the FF control unit 25 and the target pitch moment calculated by the FB control unit 27, and outputs this value to the target damping force calculation unit 29, which corresponds to a subsequent stage, as a target pitch moment M.sub.p. This target pitch moment is input to the target damping force calculation unit 29 of the pitch control unit 24. In response to this input, the target damping force calculation unit 29 calculates a target damping force by pitch control to improve the roll feeing at the vehicle body 1.” [0044]; here it shows a target damping amount is calculated and output.)
Response to Arguments
	In response to applicant’s arguments that Cotgrove fails to disclose a processor configured to perform braking control in an initial stage of steering control of a driver, to control a damping force of an electronic controlled suspension, to release the braking control in a later stage of steering control of the driver, and to increase the damping force of the electronic controlled suspension, the examiner respectfully disagrees and points the applicants attention back towards paragraph [0067]. Here it reads, “Accordingly, in such an embodiment, if the damper intervention threshold is exceeded but the brake intervention threshold is not, only active damping control (not brake control) will be applied to one or more wheels of vehicle 10. If however, both thresholds are exceeded (either initially or after the application of active damping control) the intervention may take a number of forms. For example, in one embodiment, only brake control (not active damping control) may be applied to one or more wheels of vehicle 10; in another embodiment a combination of brake control and active damping control may be applied either consecutively or at least partially concurrently.” Here it clearly shows that a blend of braking and damping control can occur either consecutively or at least partially concurrently. Because the control can occur partially concurrently, it includes a combination of braking and damping control that includes both braking and damping initially and a release of braking and an increase in damping in a later stage.  Combined with the disclosure by Cotgrove in paragraph [0052] of increasing damping in events of understeering and oversteering, Cotgrove then, in an instance of understeering or oversteering, would perform braking control and damping control in an initial stage of steering control before releasing the braking control and increasing the damping force in a later stage of steering control.  Therefore, Cotgrove does indeed teach the limitations of claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664